Title: To John Adams from John Steele, 31 July 1797
From: Steele, John
To: Adams, John




Treasury Department July 31st. 1797

The Secretary of the Treasury respectfully transmits to the President of the United States a Letter from the Commissioner of the Revenue dated the 12th. instant covering two proposals made to the Collector of Boston, one by Asa Killam and the other by Solomon Blake for building a Light House on Bakers Island near Salem.
As Blake’s terms are by far the most favorable, the Secretary is of opinion, that it will be for the Interest of the United States to close with his proposal.
All which is respectfully /  submitted / 
for the Secry. of the Treasy.

Jno. SteeleComptr.